Citation Nr: 1108461
Decision Date: 03/03/11	Archive Date: 04/20/11

DOCKET NO. 08-30 212                       DATE MAR 03 2011

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida 

THE ISSUES 

1. Entitlement to service connection for residuals of a left ring finger injury. 

2. Entitlement to service connection for tinea cruris of the thighs (claimed as a skin disorder). 

3. Entitlement to service connection for warts on hands (claimed as a skin disorder). 

4. Entitlement to service connection for residuals of a chalazion of the left lower eyelid (claimed as left eye condition). 

5. Entitlement to service connection for a chronic disability manifested by right hip pain including secondary to a bilateral knee condition. 

6. Entitlement to service connection for a chronic disability manifested by right foot numbness including secondary to a bilateral knee condition. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Joseph R. Keselyak, Counsel 

INTRODUCTION 

The Veteran served on active duty from April 1974 to March 1977. He also had service in the Army Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In September 2010 the Veteran was provided a Travel Board Hearing. 

While the Veteran also appealed the RO's denial of his claims of service connection for bilateral knee disabilities, these issues are no longer in appellate status because the RO thereafter granted thee claims in a September 2008 rating decision. See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue). 

- 2 - 

The issues of entitlement to service connection for a left eye condition as well as for chronic disabilities manifested right hip pain and right foot numbness including secondary to a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDINGS OF FACT 

1. The preponderance of the competent and credible evidence of record does not show the Veteran, at any time during the pendency of the appeal, being diagnosed with any residuals of the left ring finger injury he sustained while on active duty. 

2. The preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with tinea cruris of the thighs (claimed as a skin disorder) any time during the pendency of the appeal. 

3. The preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with warts on hands (claimed as a skin disorder) at any time during the pendency of the appeal 

CONCLUSIONS OF LAW 

1. A left ring finger injury was not incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 

2. Tinea cruris of the thighs (claimed as a skin disorder) was not incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 

- 3 - 

3. Warts on hands (claimed as a skin disorder) was not incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Notice and Assistance 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided the appellant pre-adjudication notice by a letter dated in October 2007 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. 
§ 5103( a) including notice of the laws and regulations governing disability ratings and effective dates as required by the United States Court of Appeals for Veterans Claims (Court) in Dingess, supra. Moreover, even if the above letter did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter as well as the rating decision and the statement of the case. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 
As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence. In this regard, VA has 

- 4- 

obtained and associated with the record all identified and available service treatment records, reserve component records, and post-service treatment records including his records from the Social Security Administration (SSA) and the Tampa VA Medical Center. Therefore, the Board finds that VA adjudication of his claims may go forward without a further search for records. See Gobber v. Derwinski, 2 Vet. App. 470,472 (1992) (the '''duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim ... [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"). 

The record also shows that in August 2008 the Veteran was provided VA examinations. The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303,312 (2007). The Board finds that VA examinations obtained in this case are adequate. The Board has reached this conclusion because they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues addressed in this decision has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 CF.R. § 3.159. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Laws and Regulations 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. If a condition noted during service is not
 
- 5 - 

shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b). In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service. 38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "( 1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429,433 (1995). 

- 6 - 

Facts 

In April 1974 the Veteran filled out a report of medical history for purposes of entrance into service. At this time he denied having ever had any musculoskeletal, skin, or eye problems. 

The Veteran's service treatment records show treatment of a jammed left finger in October 1974, with a complaint of a hurt middle finger of the left hand "while playing football." A jammed left ring finger was assessed and minimal edema (swelling) was noted with secondary decreased range of motion. The Veteran was prescribed hot soaks, medication, and exercise. 

A January 1975 service record shows a complaint of a rash on the thighs. Physical examination showed a peri-genital dry rash with a reddish border. Tinea cruris was assessed. The Veteran was apparently treated in dermatology. 

In February 1977 the Veteran was provided a separation examination. The report associated with this examination notes normal clinical evaluation of the upper extremities, lower extremities, spine, other musculoskeletal, and neurologic. At separation, the Veteran denied having ever had swollen or painful joints, skin diseases, broken bones, arthritis, rheumatism, or bursitis, bone, joint or other deformity, or loss of finger or toe. With respect to "tumor, growth, cyst, cancer," the Veteran reported a history of "warts." 

In July 1981 the Veteran underwent a quadrennial examination related to his retention in the Army Reserves. Clinical evaluation was normal in all regards. The Veteran was found qualified for retention. 

In May 1985 the Veteran once again received a physical examination. Clinical evaluation was again normal in all regards. No "significant interval history was noted," as were no significant abnormal findings. The Veteran was found fit for retention. 

- 7 - 

In late June 2007 the Veteran presented at the Tampa VA Medical Center to establish care. At this time he largely complained of right knee and hip pain with a four year history, as well as leg numbness. Among other things, physical examination noted a rash between the Veteran's toes. 

In July 2007 the Veteran presented at the Tampa VA Medical Center to meet with a primary care provider. At this time, he reported a history of back pain, right knee, and hip pain for four years as well as generalized pain "everywhere." He also complained of lower extremity weakness and complained that since the pains started he had to layoff working as a concrete finisher. He had been seen for these complaints in June at which time he was given NSAIDs with a muscle relaxant. An oral history was obtained and the Veteran apparently did not report any rash, pruritis, or significant skin lesions. Examination showed skin normal in color and temperature. It was noted that the Veteran had been prescribed a cream for skin problems of the arms and hand. Inter alia, physical examination showed dermatitis with pruritis to the upper extremities and blurred vision, for which the Veteran was referred to ophthalmology. 

In August 2008 the Veteran was provided a VA examination pertaining to the left ring finger, scars, and skin. At this time the Veteran reported a history of having jammed and cut the base of his left ring finger in 1975. He described pain and tingling of the left ringer, occasionally with cold weather. He described the course since this symptomatology as "intermittent [with] remissions." There was no history of hospitalization or surgery, as well as no history of trauma to the hand or fingers. There was no overall decrease in hand strength or dexterity. There were no other hand symptoms or flare-ups. The Veteran reported having been told that he had "arthritis" of the left hand, with intermittent swelling. 

Flexion of the left ring finger and proximal interphalangeal joint showed active and passive flexion from zero to 100 degrees with no pain or loss of motion. Extension of the proximal interphalangeal joint was full and without pain or limitation. Distal interphalangeal flexion was from zero to 80 degrees of passive and active motion with no pain or limitation; extension was full to zero degrees without pain. Active and passive flexion of the metacarpal-phalangeal joint was from zero to 90 degrees 

- 8 - 

without pain or limitation; extension was full to zero degrees with no pain or limitation. The examiner did not obtain X-rays finding they were not indicated. No diagnosis was assessed, although a small 1 mm. x 0.5 cm mobile un-indurated scar between the metacarpal phalangeal (MP) and proximal interphalangeal (PIP) joints was noted, with no pigmentation changes or pain. 

With respect to examination regarding scars, the Veteran offered a history of having several warts removed from the knuckles of his left hand in service. He denied any current complaint, including scarring, and recurrence of the warts. No scar was observed on examination at this time. 

The Veteran was also examined in August 2008 with respect to skin disorders and diseases. At this time the Veteran reported a history of tinea cruris on the left thigh in service, but that he currently had no symptoms in this area. No lesions were noted on the left groin and left thigh. The examiner noted that the condition resolved and made no diagnosis in this regard. The Veteran was also examined with respect to any residual disability of a "jammed left ring finger" at this time. The examiner stated that the Veteran had no residual disability from injury to the left ring finger or any residual disability from the Veteran's history of wart removal from the left hand. 

At his September 2010 hearing, the Veteran testified to injuring his finger in 1974. He described this injury as "it was jammed but also where the finger bust open over the top of the knuckle." He described that currently had swelling in this finger, especially when it was cold, as well as itching. He also described that the whole hand would swell and that he had "limited movement on it" sometimes. He related that in service the cut to his finger was treated with butterfly stitches on the area of the little ring finger above the "middle knuckle," as well as with splinting. He described continuous symptoms since the reported in-service history, but that the severity thereof had increased gradually over the years. He offered a history of this finger having been X-rayed and that he was diagnosed as having "clubness." With respect to arthritis he had no knowledge of it having been formally assessed by a physician, but stated "Yes. I know I do" with respect to having this condition. 

- 9 - 

With respect to the skin, the Veteran denied a history of any problems with his skin and prior to his entrance into service. He related a history of having had little warts appear on the palms and sides of his hands in approximately 1975, with treatment thereof at that time, as well as intermittent warts thereafter. He offered a history of treatment of his warts by freezing in service and having scars on his hands where the scars had been removed. With respect to his thighs, the Veteran reported that a thigh condition had been brought to his attention by a VA doctor in 2007, which looked like he had had for "quite a few years." He related that the doctor agreed with him when he posited that the skin condition was related to being saturated with diesel fuel, gas, hydraulic fluid "or whatever" in service. He stated that he had been prescribed a cream for this condition and that this condition was due to "what is imbedded in [his] skin." He denied a history of treatment for any skin condition from his discharge to 2007, but reported that he self-medicated with ointment in the interim. 

Residuals of Left Ring Finger Injury 

As to the claim of service connection for residuals of a left ring finger injury, the Board acknowledges that the Veteran's service treatment records document a complaint of a jammed left ring finger in October 1974. The Board also recognizes the Veteran's recollection of that injury, particularly that he has residual disability thereof that has persisted and worsened to present day, as well has his description of that injury. See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra. 

However, service treatment records, including the February 1977 separation examination, are negative for complaints and/or subsequent treatment for chronic residuals of his left ring finger injury. Moreover, the post-service record is likewise negative for complaints and/or treatment for chronic residuals of his left ring finger injury. In fact, on VA examination in August 2008 no residual disability or arthritis was found, despite the Veteran's assertions in this regard. 

The Board acknowledges that the Veteran is competent and credible to report that he had problems with pain and stiffness in the finger since the injury and his 

- 10- 

representative is competent and credible to report on what he sees. See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra. However, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special training, equipment, and testing is required to diagnose chronic residuals of his left ring finger injury and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation. Id. Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that the Veteran has chronic residuals of the left ring finger injury he sustained while on active duty not competent evidence to support a current diagnosis. Routen v. Brown, 10 Vet. App. 183, 186 (1997), affd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). Moreover, the Board finds more competent and credible the opinion by the expert at the August 2008 VA examination that the Veteran does not have any residuals than these lay claims. See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

As to the small scar noted by the August 2008 VA examiner, the Board acknowledges that the Veteran's service treatment records document a complaint of a jammed left ring finger in October 1974. The Board also recognizes the Veteran's description of that injury having involved a laceration, butterfly stitches, and related scarring. See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra. However, the Board finds that the treatment records associated with the injury as well as the subsequent service treatment records, which are negative for a laceration, carries much greater weight than the current history provided by the Veteran. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), affd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); Curry v. Brown, 7 Vet. App. 59,68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran). Accordingly, although the Veteran 

- 11 - 

is certainly competent to relate his observations of history, his history is substantially outweighed by the service treatment records that show no laceration or splinting of the left ring finger. The stark difference between the Veteran's current description of the injury and the findings of the contemporaneous records, which are notably silent with respect to any cut to the Veteran's finger, as well as splinting, also undermines his credibility. 

Having found that the Veteran's statements regarding a laceration lacks credibility, the Board also finds that the small scar noted by the August 2008 VA examiner is not a current residual of his in-service injury. 

In light of the above, the Board must conclude that the preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with residuals of a left ring finger injury at any time during the pendency of his appeal. See Hickson, supra; McClain, supra. Where there is no disability, there can be no entitlement to compensation. See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinsld, 3 Vet. App. 223, 225 (1992). Therefore, entitlement to service connection for residuals of a left ring finger injury must be denied despite the fact that the Veteran injured that finger while on active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Skin Disorders of the Hands and Thighs 

As to the claim of service connection for skin disorders of the hands and thighs, the Board acknowledges that the Veteran's service treatment records document complaints and treatment for skin problems in these locations. The Board also recognizes the Veteran is competent and credible to report that he had these problems since they are observable by a lay person. See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles. supra. 

However, service treatment records, including the February 1977 separation examination, are negative for continued complaints and/or treatment for chronic skin disorders of the hands and/or thighs. Moreover, while the post-service record documents dermatitis and pruritis of the hands on one occasion, it is negative for 

- 12 - 

complaints and treatment for tinea cruris of the thighs or warts on the hands at any time during the pendency of the appeal. In fact, when examined in August 2008 the examiner specifically opined that the Veteran did not have any chronic skin disorders of the hands and/or thighs or residuals of the in-service wart removal despite the Veteran's assertions in this regard. Indeed the Veteran denied any recurrence of warts or tinea cruris in August 2008 and no skin disorders, particularly of the hands and thighs, were assessed. 

The Board acknowledges that the Veteran is competent and credible to report that he had problems with his skin on his thighs and hands since service and his representative is competent and credible to report on what he sees. See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra. However, the Board finds that these conditions may not be diagnosed by its unique and readily identifiable features because special training is required to diagnose a chronic skin disorder and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation. Id. Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that the Veteran has chronic skin disorders of the hands and thighs are not competent evidence to support a current diagnosis. Routen, supra; see also Bostain, supra. Moreover, the Board finds more competent and credible the opinion by the expert at the August 2008 VA examination, that the Veteran does not have any chronic skin disorders, than these lay claims. See Black, supra. 

In light of the above, the Board must conclude that the preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with chronic skin disorders of the hands and thighs at any time during the pendency of his appeal. See Hickson, supra; McClain, supra. Where there is no disability, there can be no entitlement to compensation. See Degmetich, supra; Brammer, supra. Therefore, entitlement to service connection for chronic skin disorders of the hands and thighs must be denied despite the fact that the Veteran had skin problems while on active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

- 13 - 

Conclusion 

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt. 38 U.S.C.A. § 5107(b). However, as the preponderance of the evidence is against the claims, the doctrine is not for application. See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

ORDER 

Service connection for residuals of a left ring finger injury is denied. 

Service connection for tinea cruris of the thighs (claimed as a skin disorder) is denied. 

Service connection for warts on hands (claimed as a skin disorder) is denied. 

REMAND 

As to the claim of service connection for a left eye condition, the Board notes that the Veteran was provided a VA examination in August 2008. Moreover, the examiner opined that neither the Veteran's dry eye or compound myopic astigmatism with presbyopia bilaterally were attributable to his history of chalazion and related surgery in service. However, a rational for this conclusion was not provided. Therefore, the Board finds that a remand to obtain such a rational is required. See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Barr v. Nicholson, 21 Vet. App. 303,312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

- 14- 

With respect to the claims of service connection for chronic disabilities manifested by right hip pain and right foot numbness including secondary to a bilateral knee disability, the October 2010 examination report contains information that is relevant to the etiology of these two disorders. However, while the information found in this report is additional pertinent evidence as to these two claims, the RO did not thereafter issue a supplemental statement of the case. See 38 C.F.R. § 19.31 (2010) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued). Therefore, a remand to issue a SSOC is required. Id. 

Given the Veteran's claims regarding receiving ongoing VA treatment for his left eye, right hip pain, and right foot numbness, while the appeal is in remand status his contemporary treatment records should be obtained and associated with the record. See 38 U.S.C.A. § 5103A(b) (West 2010); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Accordingly, these issues are REMANDED to the RO/AMC for the following actions: 

1. The ROI AMC should obtain and associate with the record the Veteran's contemporaneous V A treatment records that have not as yet been associated with the claims file. All actions to obtain the requested records should be documented fully in the claims file. 

2. After undertaking the above development, the RO/AMC should obtain an addendum to the August 2008 eye examination by that examiner or another examiner if the August 2008 examiner is not available. The claims files must be made available to the examiner and a note that it was reviewed should be placed in the addendum. After a review of the record on appeal, the 

- 15 - 

examiner should provide a complete rational for the August 2008 opinion that the Veteran's current eye disorders (i.e., dry eye or compound myopic astigmatism with presbyopia bilaterally) were not attributable to his history of chalazion and related surgery in service with citation to supporting medical evidenced found in the claims files and supporting medical treatise evidence. 

3. After undertaking the above development, the Veteran and his representative should be provide with updated VCAA notice in accordance with the Court's holding in Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. § 3.159 which notice includes notice of, among other things 38 C.F.R. § 3.310 (2010). 

4. After undertaking the above development, the 
ROJ AMC should readjudicate the claims. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a SSOC. The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received and any evidence not received including the October 2001 VA examination report, and all applicable laws and regulations considered pertinent to the issues currently on appeal including 38 C.F.R. § 3.310. A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

- 16 - 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 

NEIL T. WERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals 

- 17  



